BROWN (Gerald), J.
The defendant has appealed from a judgment entered upon a jury verdict convicting him of violating Penal Code section 459 (burglary, first degree). The jury deliberated 25 minutes.
The evidence at the trial revealed that brothers Arnold and Earl Oyan occupied an apartment in Blythe, California. They retired about 12:30 a.m. December 31, 1961, and on awakening early in the morning the back door of the apartment was open, Arnold’s wallet, a watch, a Zippo cigarette lighter and an unopened pint of Christian Brothers brandy were gone. Earl lost $52 in cash, two sets of car keys and a driver’s license case. The police investigated, and noticed among other things some unusual long pointed shoe prints. Knowing the defendant had some unusual pointed shoes, the police searched for and found defendant, who had in his hand the watch belonging to Arnold. Further investigation disclosed the Zippo lighter in defendant’s front pocket. An unopened pint of Christian Brothers brandy was found, several dollars were located on defendant’s person, and his shoes matched the prints which the officer had observed and photographed.
Defendant testified that he had purchased the lighter, watch and liquor from some people for the sum of $5.00.
On appeal the deputy public defender states that he represented defendant at all stages of the proceedings throughout *845the preliminary examination, trial and sentencing, that he is familiar with the records of the ease and the evidence; it is his firm conviction that no error was committed at any stage of the proceedings, and that meritorious grounds for an appeal are lacking. He concludes the evidence is sufficient to sustain the verdict of the jury.
The Attorney General filed a memorandum reciting the facts condensed from the record and reaches a similar result.
We have examined the record and observe no error justifying a reversal of the judgment.
Judgment affirmed.
Griffin, P. J., and Coughlin, J., concurred.